Citation Nr: 0740626	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for service-connected left shoulder disorder.

2. Entitlement to an initial disability rating in excess of 
20 percent for service-connected left shoulder instability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania, which confirmed and 
continued a 20 percent disability rating for a left shoulder 
disorder.  In a September 2003 rating decision, the RO 
granted a separate 20 percent disability rating for 
instability of the left shoulder. The veteran continued his 
appeal for a higher rating.

In August 2005, the veteran appeared at a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims folder.

In July 2006, the Board remanded this matter for further 
development, to include a performing an additional VA 
examination and obtaining treatment records associated with a 
prior Social Security disability award.  

The matter is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a letter received at the agency of original jurisdiction 
in June 2007, the veteran's wife indicated that that his 
shoulder condition had recently worsened to the point where 
it continually dislocated.  She noted that the veteran had 
gone to the emergency room as a result of the pain he had 
been experiencing.   She further reported that in June 2007, 
they had traveled to the Manhattan, New York, VA Medical 
Center (Manhattan Campus of the VA NY Harbor Healthcare 
System) (hereinafter Manhattan VAMC) to have the veteran's 
shoulder examined.  She noted that the examining physician 
had indicated to the veteran that his shoulder was "shot" 
and that he had arthritis throughout the shoulder with some 
spurs growing from the bone, with shoulder deteriorating.  
She stated that he was told that the screw in his arm was 
loose which was causing the severe pain.  She reported that 
the veteran was no longer able to use his left arm.  

In an accompanying letter, the veteran indicated that new 
evidence showed that his shoulder was "100 percent wasted".  
He noted that he had gone to the Manhattan VA and had been 
told that his joint was "wasted."  He reported that a MRI 
had been performed.  He stated that it was time that the 
paperwork caught up with his injury. 

It does not appear any attempts have been made to obtain the 
records form the Manhattan VAMC.  The veteran has requested 
that these records be obtained.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

Moreover, based upon the letters received from the veteran 
and his wife, there appears to have been a worsening in the 
symptomatology associated with his left shoulder since the 
last VA examination.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  An additional VA examination to determine 
the extent of any current left shoulder disorder is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for a left shoulder 
disorder from the Manhattan VAMC from 
2001 to the present, with specific 
emphasis being placed on obtaining copies 
of all treatment records associated with 
a June 2007 visit, including any MRI of 
the left shoulder performed at that time.  

2.  Afford the veteran a current 
orthopedic examination to evaluate the 
severity of his left shoulder disorder.  
The examiner should review the claims 
folder, including a copy of this remand.  
All necessary tests and studies should be 
performed, including x-ray studies, and 
all findings should be reported in 
detail.  

The examiner should report the ranges of 
left shoulder motion in degrees.

The examiner should determine whether the 
left shoulder disability is manifested by 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flare-ups 
or pain.

The examiner should report whether the 
left shoulder disorder is manifested by 
loss of the humeral head (flail joint), 
nonunion of the humerus (false flail 
joint); fibrous union of the humerus; and 
the frequency of any dislocations.  
Additionally, the examiner should note 
whether there is dislocation of the 
clavicle or scapula or nonunion with or 
without loose movement.

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

3.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



